Ray L. Ward v. Commissioner.Ward v. CommissionerDocket No. 46658.United States Tax CourtT.C. Memo 1954-190; 1954 Tax Ct. Memo LEXIS 56; 13 T.C.M. (CCH) 1030; T.C.M. (RIA) 54296; November 9, 1954, Filed *56  Ray L. Ward, pro se. Francis J. Butler, Esq., for the respondent.  RAUMMemorandum Findings of Fact and Opinion RAUM, Judge: The Commissioner determined a deficiency in income tax for the year 1948 in the amount of $590.14 against petitioner. The principal basis for the deficiency was that petitioner failed to report a capital gain upon the sale of certain property. It appears that such property belonged to petitioner's wife, and the Commissioner originally propsoed to justify his position on the ground that petitioner and his wife had filed a joint return, with the consequence that both spouses would be chargeable with the gain on disposition of the property. However, the 1948 return, introduced in evidence, purported to be petitioner's separate return and was signed only by petitioner. The Government in open court quite properly abandoned its contention as to this issue. The only other adjustment that was involved in the determination of the deficiency was a $100 downward revision of deductions taken by petitioner. The revision was occasioned by a mathematical error in the return. Petitioner has not shown that the Commissioner erred in this respect. Decision will*57  be entered under Rule 50.